TDCJ Offender Details                                                                            Page 1 of2


                                                             m    TDCJ Home     El       New Offender Search




 Offender Information Details


 SID Number:                                 50287002

 TDCJ Number:                                01883332

 Name:                                       WALLACE,LEANN

 Race:                                       A

 Gender:                                     F

 DOS:                                        1959-12-20

 Maximum Sentence Date:                      2029-09-08

 Current Facility:                           LOCKHART PRIV P

 Projected Release Date:                     2029-09-08

 Parole Eligibility Date:                    2021-09-08

 Offender Visitation Eligible:               YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and                 •
 friends are encouraged to call the unit pfior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                   Offender is not scheduied for release at this time.

 Scheduled Release Type:                   Will be determined when release date is scheduled.

 Scheduled Release Location:               Will be determined when release date is scheduled.




 Offense History:
   Offense                             Sentence                  Case    Sentence (YY-
                      Offense                         County
    Date                                 Date                     No.      MM-DD)
                                                                  13-
   2009-06-23        SEXUALASLT         2013-09-09   JEFFERSON                16-00-00
                                                                 16428




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=50287002                4/23/2015